Citation Nr: 0941197	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial evaluation for left lower 
lumbosacral radiculopathy, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
decision granted service connection and assigned a 
noncompensable rating.  A notice of disagreement was received 
in June 2006, a statement of the case was issued in October 
2006, and a substantive appeal was received in October 2006.


FINDING OF FACT

The Veteran's left lower lumbar radiculopathy is consistent 
with mild but no more than mild, incomplete paralysis of the 
sciatic nerve. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for left 
lower lumbosacral radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudication notice by 
letters dated in February and March 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
It complied with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), also.

VA has obtained service and VA medical records; assisted the 
Veteran in obtaining evidence; and afforded the Veteran 
examinations in March and May 2006.  The Veteran has not 
requested a Board hearing.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  The Veteran was 
disappointed in March 2006 that the March 2006 VA examination 
was not by a neurologist, but he was subsequently seen by a 
VA neurologist in May 2006.  That report is also of record.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran feels that a higher rating is warranted for his 
service-connected left lower lumbosacral radiculopathy.  This 
disability is now separately rated as noncompensable.  His 
chronic lumbosacral strain with degenerative disc disease, 
separately rated as 20 percent disabling, is not for 
consideration in this appeal.  

The Veteran argues that he has constant pain in his leg and 
foot, with swelling due to degenerative disc disease.  His 
representative argues for a compensable rating under 
38 C.F.R. § 4.59 (2009) for painful motion or under 
Diagnostic Code 8520 (2009) for subjective complaints of 
pain.  Disability ratings are determined by the application 
of a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The RO has the Veteran rated as noncompensable under 
Diagnostic Code 5237-8520.  As already noted, the Veteran 
already has a 20 percent rating under Diagnostic Code 5237 
for chronic lumbosacral strain with degenerative disc 
disease, so rating the Veteran twice under Diagnostic Code 
5237 would be pyramiding which is prohibited by 
38 C.F.R. § 4.14 (2009).  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc) (Board must explain the change in a 
Diagnostic Code).  

The provisions of Diagnostic Code 8520, which is for 
paralysis of the sciatic nerve, are for consideration.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating 
is warranted for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the sciatic nerve.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  

In recognition of the representative's arguments, the Board 
notes here that under 38 C.F.R. § 4.40 (2009), functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  The 
provisions of 38 C.F.R. §  4.59 are for painful motion and 
indicate that the intent of the rating schedule is to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as at least minimally compensable.  

Turning to the evidence, a VA electromyogram/nerve conduction 
velocity in December 2005 revealed evidence of left lower 
lumbosacral radiculopathy of the L5-S1 roots.  

On VA examination in March 2006, the Veteran used a back 
brace but otherwise walked unaided and had no postural 
abnormalities.  Sensory, motor, and reflexes were intact.  
The diagnosis was lumbosacral strain with radiculopathy at 
L5-S1 nerve roots.  

A VA neurological consultant evaluated the Veteran in May 
2006.  The Veteran told him that he had radiation of pain in 
the back of his left leg, which would improve with activity.  
On examination the Veteran's muscle strength was completely 
normal.  There was decreased pinprick restricted to the sole 
of the left foot.  Position sense was normal, reflexes were 
present and symmetrical, and plantar responses were flexor.  
Straight-leg raising was negative and there were no 
fasciculations or atrophy present.  Gait was normal.  An 
electromyogram/nerve conduction velocity test revealed some 
active denervation in the extensor hallucis longus and the 
peroneal nerves corresponding to L5-S1 and also in the middle 
lumbar paraspinal muscles.  Sural nerve latency was normal.  
Conductions and latencies of the left peroneal and posterior 
tibial nerves were completely normal.  MRI was felt to reveal 
minimal bulge in L4-L5 but no root compression or central 
stenosis.  The diagnosis was chronic low back pain associated 
with radiation of the pain towards the left leg suggesting 
radiculopathy.  Electromyogram had shown some evidence of 
irritation in the L5-S1 myotomes.

Based on the evidence, the Board concludes a 10 percent 
rating, but no higher, is warranted under Diagnostic Code 
8520.  First, the associated impairment is wholly sensory and 
involves only the sole of the left foot.  Additionally, while 
the Veteran complains of pain, he has indicated that it 
improves with activity, indicating a relatively low level of 
impairment.  Also, his muscle strength and position sense are 
normal, reflexes are present and symmetrical, straight leg 
raising is negative with no fasciculations or atrophy 
present, and gait is normal.  While the electromyogram shows 
some evidence of irritation in the L5-S1 myotomes, the 
indications are that there is relatively mild impairment 
associated with the radiculopathy.    

The provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered in the analysis above.  They do not require more 
than a 10 percent rating.  The Veteran's gait is normal and 
so are his muscles.  His sensory loss is limited to the sole 
of his left foot.  

The possibility of an extraschedular rating has been 
considered.  However, the service-connected disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The symptoms associated 
with the Veteran's radiculopathy appear to fit squarely 
within the applicable rating criteria.  As such, 
extraschedular consideration is not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In Fenderson v. West, 12 Vet. App. 119 (1999) the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation or an increased rating has been disagreed with, it 
was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  The Board concludes that the 
disability has not significantly changed during the course of 
this appeal.  Accordingly, the Board finds that the 10 
percent rating is warranted effective from January 24, 2006.  

In sum, the evidence suggests a disability picture compatible 
with mild incomplete paralysis of the sciatic nerve so as to 
warrant assignment of a 10 percent rating.  However, the 
preponderance of the evidence is against a rating higher than 
10 percent.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).




ORDER

A 10 percent rating, but no higher, is warranted for left 
lower lumbosacral radiculopathy, effective from January 24, 
2006.  The appeal is granted to this extent, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


